Case 1:16-cr-00371-RA Document 738 Filed 03/20/19 Page 1of 3

 

E-mail: cwenner@bsfllp.com

 

 

 

 

 

 

Application granted. The attached
exhibit shall be filed under seal.

SO ORDERED.

At

BSE [2k cana Wee

tes PLEXNER Tel.: (212) 909-7625
March 18, 2019

BY ELECTRONIC MAT}, USDC- SDNY

Hon. Ronnie Abrams | DOCUMENT

United States District JudgH ELECT RONIC ALLY FILED:

United States District Couyf OC #: |

Southern District of New {DO oro

40 Foley Square ‘DATE FILED: BL 207 a

 

 

New York, New York 10007=

 

 

 

Re:

Dear Judge Abrams:

United States v. Galanis, 583 16 Cr. 371 (RA)

 

Ronnie Abrams, U.S.D.J.
March 20, 2019

 

I represent Devon Archer. I write to respectfully the Court’s permission for Mr. Archer to
travel with his family to the Turks and Caicos Islands from March 26-31, 2019. Mr. Archer’s
family planned a vacation for when his children are on their spring break from school.

The Court previously granted numerous requests for Mr. Archer to travel on business and
one prior travel request for Mr. Archer’s family to travel on vacation to Jamaica. [See ECF No.
711.] As we explained in the prior request to travel for a family vacation, Mr. Archer is making
full use of this time during the pendency of his case to both rebuild his business and to strengthen
his relationship with his family. The Archers benefited greatly from that prior family trip, and the
current proposed trip will provide another opportunity for them to deepen their bond and share
memorable experiences together. As before, the Court’s Pretrial Services Office consents to this
request, but the Government objects. A copy of Mr. Archer’s proposed flight and lodging
information is attached as Exhibit A, which we respectfully request to be filed under seal.

As the Court is aware, Mr. Archer has travelled internationally with the Court’s
permission on twenty-one prior occasions, to Jamaica, Italy, England, Spain, France, Latvia,
Lithuania, Russia, Kazakhstan, the United Arab Emirates, Vietnam, China, Hong Kong,
Malaysia, Singapore, Indonesia, Mexico, the Philippines, and Ukraine. On each and every trip,
Mr. Archer has returned on time, and without incident, demonstrating that he is no risk of flight.

In particular:

« On June 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

e On July 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to
travel on business to Latvia.

e On September 9, 2016, Your Honor permitted Mr. Archer to travel on business to

China.

 

 

* On October 17, 2016, Your Honor permitted Mr. Archer to travel on business to
England and Lithuania. On October 21, 2016, Your Honor further granted

BOIES SCHILLER FLEXNER LLP

 

55 Hudson Yards, New York. NY 10001 | (t) 212.446.2300 | (f) 212.446.2350 | www.bsfilp.com

 

 
Case 1:16-cr-00371-RA Document 738 Filed 03/20/19 Page 2 of 3

BSF me

permission for Mr. Archer to modify his itinerary to include business travel to
Russia.

e On November 28, 2016, Your Honor permitted Mr. Archer to travel on business to
England and Spain.

® On January 4, 2017, Your Honor permitted Mr. Archer to travel on business to
Vietnam and China. On January 17, 2017, Your Honor further granted permission
for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

* On February 16, 2017, Your Honor permitted Mr. Archer to travel on business to
Singapore, Malaysia, and the Philippines. Although Mr. Archer’s wife did not travel
with him, she was permitted to retain her passport because she had a separate
international trip planned for the same time.

¢ On March 6, 2017, Your Honor permitted Mr. Archer to travel on business to
Russian and London. Mr. Archer’s wife and his oldest child were permitted to join
him in London for that leg of his trip.

e On March 23, 2017, Your Honor permitted Mr, Archer to travel on business to the
Philippines. On that occasion Mr. Archet’s family did not surrender their passports
because, although they did not travel with him, Mr. Archer’s wife and children were
out of the country on vacation at the same time.

e On May 9, 2017, Your Honor permitted Mr. Archer to travel on business to London.

e  OnJune 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

* On June 13, 2017, Your Honor permitted Mr. Archer to travel on business to the
Philippines and China.

¢ On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
with one of his children.

* On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
China, Vietnam, the Philippines, and Kazakhstan.

e On January 23, 2018, Your Honor permitted Mr. Archer to travel on business to
China, Hong Kong, and the United Arab Emirates.

* On February 16, 2018, Your Honor permitted Mr. Archer to travel on business to
Mexico.

e On March 28, 2018, Your Honor permitted Mr. Archer to travel on business to

 

China.

 

 
Case 1:16-cr-00371-RA Document 738 Filed 03/20/19 Page 3 of 3

BSF “

e On August 7, 2018, following the jury’s verdict in this case, Your Honor permitted
Mr. Archer to travel on business to Ukraine.

* On September 14, 2018, Your Honor permitted Mr. Archer to travel on business to
London.

¢ On December 26, 2018, Your Honor permitted Mr. Archer, his wife, and their three
small children to travel to Jamaica on vacation.

e On January 7, 2019, Your Honor permitted Mr. Archer to travel on business to
England and France.

¢ On February 17, 2019, Your Honor permitted Mr. Archer to travel on business to
Singapore, Indonesia, and Hong Kong.

[See ECF Nos. 41, 62, 78, 83, 84, 98, 111, 122, 148, 162, 166, 179, 182, 185, 189, 236, 305, 316,
363, 560, 620, 711, 715, and 730.]

If the Court permits him to travel with his family, Mr. Archer will report daily to his
Pretrial Services Officer while he is away, and of course the open-ended waiver of extradition
that Mr. Archer previously signed is still effective. Accordingly, I respectfully request
permission for Mr. Archer to take the trip described in the attached exhibit.

Thank you for your consideration of this request.

Respectfully,

‘si Craig Wenner
Craig Wenner

ce: BY ELECTRONIC MAIL

AUSAs Rebecca Mermelstein, Brendan Quigley, and Negar Tekeei
USS. Pretrial Services Officer Andrew R. Kessler-Cleary

 

 

 
